Citation Nr: 0927058	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-21 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left ankle disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from October 1985 to June 
2005.  He also had a short period of active duty for training 
in August 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.  Thereafter, 
jurisdiction of the case was transferred to the Roanoke, 
Virginia RO.

The Board notes that in the August 2005 rating decision on 
appeal, the RO granted service connection for a left ankle 
disability and a right ankle disability (the disabilities 
were each characterized as talofibular ligament strain) and 
assigned a noncompensable rating for each disability, 
effective July 1, 2005.  Thereafter, in a July 2006 rating 
decision, the disability rating for each ankle disability was 
increased from noncompensable to 10 percent, effective July 
1, 2005.  As this is not the highest possible rating for 
these disabilities, the appeal continues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's VA Form-9, he indicated that he has received 
treatment for his ankle disabilities at the VA McGuire 
Hospital in Richmond, Virginia.  He specifically stated that 
he was seen on June 21, 2006.  These records are not 
contained in the claims file.

Moreover, the Board notes that the June 2006 VA exam report 
is ambiguous regarding the pertinent disability factors set 
forth in 38 C.F.R. §§ 4.40, 4.45 (2008).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Notably, the examiner 
reported that the Veteran's bilateral ankle joint function is 
additionally limited by fatigue, weakness, lack of endurance, 
and pain following repetitive use.  Neither ankle joint was 
found to be limited by incoordination.  The examiner then 
went on to state that these factors do not limit joint 
function in terms of degrees.  However, the examiner 
concluded that these factors additionally limit the joint 
function by 10 degrees.  Therefore, clarification from the VA 
examiner, or a new examination, is in order.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment records 
from Hunter Holmes McGuire VA Medical 
Center in Richmond, Virginia, and 
associate them with the claims file.

2.  Return the claims folder, to include a 
copy of this remand and the VA medical 
records from the Richmond, Virginia Hunter 
Holmes McGuire VA Medical Center, to the 
VA examiner who conducted the June 2006 VA 
examination and ask that the VA examiner 
review the additional medical evidence.  
Request the VA examiner to comment on the 
additional medical records insofar as any 
related findings affect the assessment of 
the level of severity of the Veteran's 
service-connected ankle disabilities.  

The examiner should also provide 
clarification of the statements made in the 
June 2006 exam report which pertain to 
DeLuca findings.  

The examiner should also provide an opinion 
concerning the impact of the disabilities 
on the Veteran's ability to work.  The 
rationale for all opinions expressed should 
also be provided.

If the June 2006 VA examiner is 
unavailable, the Veteran should be 
scheduled for a new VA orthopedic exam for 
the purpose of determining the current 
severity of his bilateral ankle 
disability.

The examiner should conduct range of motion 
studies of the ankles, noting the exact 
measurements for dorsiflexion and plantar 
flexion, specifically identifying any 
excursion of motion accompanied by pain.  
If pain on motion in either ankle is 
observed, the examiner should comment on 
the extent of pain, and indicate at which 
point pain begins.  Tests of joint motion 
against varying resistance should be 
performed on the ankles.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  

With respect to the ankles, the examiner 
should also express an opinion concerning 
whether, due to pain and/or incoordination, 
weakness, fatigability, or lack of 
endurance, there would be additional limits 
of functional ability on repeated use or 
flare-ups (if the Veteran describes flare-
ups), and, if feasible, express such 
additional function loss in terms of 
additional degrees of limitation of motion.  
The examiner should also provide an opinion 
as to whether any limitation of motion of 
each ankle is mild, moderate or marked.

The examiner should also provide an opinion 
concerning the impact of the disabilities 
on the Veteran's ability to work.  A 
complete rationale for any opinions 
expressed must be provided.

3.  Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the Veteran's claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




